Name: Commission Regulation (EC) No 2144/96 of 7 November 1996 establishing the allocation of export licences for cheeses to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements
 Type: Regulation
 Subject Matter: trade;  international trade;  processed agricultural produce;  America;  tariff policy
 Date Published: nan

 No L 286/ 12 lEN Official Journal of the European Communities 8 . 11 . 96 COMMISSION REGULATION (EC) No 2144/96 of 7 November 1996 establishing the allocation of export licences for cheeses to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 1466/95 of 27 June 1995 laying down special detailed rules of application for export refunds on milk and milk products ('), as last amended by Regulation (EC) No 1875/96 (2), and in particular Article 9a (3) thereof, Whereas Commission Regulation (EC) No 191 0/96 (3) opens the procedure for the allocation of export licences for cheese to be exported in 1997 to the United States of America under the additional quota resulting from the GATT Agreements; Whereas the applications for provisional licences lodged pursuant to Regulation (EC) No 1910/96 generally relate to quantities of products in each product group greater than those available; whereas the licences should be allo ­ cated firstly to applicants whose designated importers are subsidiaries and secondly to other applicants which show an export to the United States of America of the products in question in each of the preceding three years; whereas in order to ensure that, on the one hand, the first alloca ­ tion does not exhaust the available quantities for a product group, and, on the other hand, that as far as possible the quantities for which an individual licence is granted do not fall below a reasonable level , it is necessary in the light of the applications received to limit the first allocation to a certain percentage of the available quant ­ ities for that product group; whereas on the basis of this approach allocation coefficients for the abovementioned groups of applicants can be fixed; whereas all other appli ­ cations should be rejected . HAS ADOPTED THIS REGULATION: Article 1 Applications for provisional export licences lodged, pursuant to Regulation (EC) No 1910/96 in respect of the product groups covered by the American cheese quota in the Annex hereto,  by applicants whose designated importers are subsi ­ diaries shall be accepted insofar as the allocation coef ­ ficients indicated in column 4 of the Annex allow,  by applicants other than those provided for under the first indent which show an export to the United States of America of the products in question during each of the preceding three years shall be accepted insofar as the coefficients in the column 5 of the Annex allow,  by applicants other than those provided for under the first and second indents above shall be rejected . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 November 1996. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 144, 28 . 6. 1995, p. 22. (2) OJ No L 247, 28 . 9 . 1996, p. 36 . 3 OJ No L 251 , 3 . 10 . 1996, p. 18 . 8 . 11 . 96 EN Official Journal of the European Communities No L 286/ 13 ANNEX Identification of group in accordance with Additional Notes in Chapter 4 of the Harmonised Tariff Schedule of the United States of America Quantities available for 1997 Allocation coefficients Note No Group Tonnes For applications by applicants whose designated importers are subsidiaries For applications by applicants which show an export to the United States of the products in question during each of the preceding three years ( i ) (2) (3) (4) (5) 16 Not specifically provided for (NSPF) 900 0,340909 0,1995388 17 Blue Mould 150 0,558333 0,550673 18 Cheddar 500 1,0 0,7 20 Edam/Gouda 300 1,0 0,3461538 21 Italian Type 350 0,7 0,1 6666 22 Swiss or Emmenthaler other than with eye formation 150 0,83333 0,75 25 Swiss or Emmenthaler with eye formation 350 0,5743982 0,5